IN THE SUPREME COURT OF TEXAS

                                 No. 06-0087

      IN RE  RABA-KISTNER ANDERSON CONSULTANTS, INC. D/B/A RABA-KISTNER
         CONSULTANTS (SW), INC., AND RABA-KISTNER CONSULTANTS, INC.

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relators' motion for emergency stay,  filed  May  17,  2006,  is
granted.   The depositions in the underlying  Cause  No.  2002-1068,  styled
Raba-Kistner Anderson  Consultants,  Inc.,  d/b/a  Raba-Kistner  Consultants
(SW),  Inc.,  and  Raba-Kistner  Consultants,  Inc.  v.  Gerardo  A.  Licon,
Margarita Licon, and Licon Engineering Company, Inc., in the 120th  District
Court of El Paso County, Texas, are stayed pending  further  order  of  this
Court.

            Done at the City of Austin, this May 26, 2006.
                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk